Hinton, J.,
delivered the opinion of the court.
The information filed in this case is fatally defective in not alleging in terms or showing by proper averments that' the case is one of which the court has jurisdiction. For whilst, as was said in Lazier’s Case, 10 Gratt. 711, there are provisions in the Code dispensing with the necessity of merely formal allegations in the information or indictment, and declaring that “no indictment or other accusation shall be quashed or deemed invalid” for any of certain enumerated causes, it is still necessary that the jurisdiction shall be made to appear. Code 1873, ch. 201, § 11.
The information is radically defective in failing to allege all the facts and circumstances necessary to constitute the offence with which it is sought, to charge the defendant in *599error ; for example, that the defendant was an attorney-at-law, and was acting in that capacity in bringing the suit; that the suit was brought in a court in which the Commonwealth would be properly sued, etc. Hord v. The Commonwealth, 4 Leigh 674; Comm. v. Israel, Id. 675; Robert’s Case, 10 Leigh 720; Clark’s Case, 6 Gratt. 677; Bishop’s Case, 13 Gratt. 786.
Bor these reasons the court is unanimously of opinion to affirm the judgment of the hustings court of the city of Richmond, sustaining the demurrer of the defendant.
Judgment affirmed.